 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          MADIHA MINER,                                 CASE NO. C19-1128JLR

11                               Plaintiff,               ORDER DIRECTING THE
                   v.                                     CLERK TO TRANSFER THE
12                                                        COMPLAINT TO MS19-0106JLR
                                                          PURSUANT TO THE COURT’S
            PROPERTY CONCEPTS INC.,
13                                                        VEXATIOUS LITIGANT ORDER
                                                          AND TO CLOSE THIS MATTER
                                 Defendant.
14

15          Plaintiff Madiha Miner filed this lawsuit on July 19, 2019. (See Compl. (Dkt.

16   # 1).) To date, Defendant Property Concepts Inc. has not appeared; nor is there any

17   evidence that Ms. Miner has served Property Concepts Inc. (See generally Dkt.)

18          On August 14, 2019, the court entered a vexatious litigant order against Ms.

19   Miner. See In re Madiha Miner, No. MS19-0106JLR (W.D. Wash.), Dkt # 1; see also

20   Miner v. Soc. Sec. Admin., et al., No. C19-0821JLR (W.D. Wash.), Dkt. # 21. The

21   court’s vexatious litigant order is based upon Ms. Miner’s litigation conduct in this

22   district which includes the filing of 12 lawsuits in less than four months—eight of which


     ORDER - 1
 1   have already been dismissed. See generally id. In addition, Ms. Miner filed more than

 2   80 motions in her 12 suits. See generally id. The court has either denied or struck all of

 3   Ms. Miner’s motions that it has considered so far, which includes more than 50. See

 4   generally id. The court has already expended substantial judicial resources dealing with

 5   Ms. Miner’s lawsuits. See generally id. Thus, to preserve judicial resources and because

 6   no defendant has appeared or been served to date, the court will consider Ms. Miner’s

 7   complaint in this matter pursuant to the litigation restrictions against her established in its

 8   August 14, 2019, vexatious litigant order.

 9          Accordingly, the court DIRECTS the Clerk to (1) re-file Ms. Miner’s complaint

10   (Dkt. # 1) in the miscellaneous matter, MS19-0106JR, established pursuant to the court’s

11   vexatious litigant order, and (2) administratively close this civil matter.

12          Dated this 14th day of August, 2019.

13

14                                                      A
                                                        JAMES L. ROBART
15
                                                        United States District Judge
16

17

18

19

20

21

22


     ORDER - 2
